DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to the amendment filed 12/16/2020.
Claims 1-8, 10-17, 19 and 20 are currently pending.
Claims 9 and 18 have been canceled.
Claims 1, 10 and 19 have been amended via Applicant’s amendment.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Matthew Conover (US 2012/0174096 A1) (hereinafter Conover) in view of OTA et al. (US 2013/0311989 A1) (hereinafter Ota) and further in view of Furusawa et al. (US 2014/0208049 A1) (hereinafter Furusawa) and further in view of Vivek Kashyap (US 9,253,156 B2) (hereinafter Kashyap).

As per claim 1, Conover discloses (Currently Amended) A method of operating a volume attachment service to manage volumes and virtual machines (e.g. Conover; [Abstract] [0004] [0009-0011] [0014] discloses systems and methods for determining selected storage volumes to be attached to the appropriate virtual machines based on request generated by the virtual agent.  [0016] discloses interacting with the VM manger to request storage volumes , the method comprising: in response to a volume action request for a first virtual machine, directing the volume action request to a hypervisor for the first virtual machine based on the locations in the location database (e.g. Conover; [0016] discloses interacting with the VM manger to request storage volumes be attached to or detached from a plurality of virtual machines on demand.  [0017] discloses a VM agent responding to the detection of an attach-triggering event.  Based on the detection of the event, volumes to be attached to the target VM are identified.  [0019] a hypervisor associated with a plurality of virtual machines attaches the application storage volume to selected virtual machines.  [0021] discloses VM agents contacts the VM manager to request the hypervisor to dynamically attach one or more volumes when certain conditions are met. [0025] discloses the VM manager can store information about the trigger event for a particular VM in a database.  [0031] [0033-0034] discloses VM manager selects storage volumes based on the attach-triggering event, the VM manager contacts the hypervisor and requests for the storage volumes to be attached to the virtual machine 420A.  The VM manager could request storage volumes to be attached to appropriate VM by connecting to a virtual datacenter manager responsible for managing several hypervisors.  It is understood that in order to perform volume action request, hypervisor must acquire virtual machine location.).
Conover acknowledges wherein the one or more virtual machine may execute across a plurality of hypervisors managed by the hypervisor management service (e.g. Conover; [0010] discloses although shown as a single computing device, the hypervisor may operate on as many computing devices and/or in as many environments as desired.  [0031] discloses managing several hypervisors.  Thus, Conover implies that one or more VMs may execute across a plurality of managed hypervisors.).
at periodic intervals, transferring location requests to a hypervisor management service to identify locations of one or more virtual machines, and receiving, in response to the location requests, the locations of the one or more virtual machines and storing the locations in a location database, wherein the locations comprise at least a hypervisor identifier for a hypervisor associated with each of the one or more virtual machines. 
However, Ota discloses transferring location requests to a hypervisor management service to identify locations of one or more virtual machines; and receiving, in response to the location requests, the locations of the one or more virtual machines and storing the locations in a location database (e.g. Ota; [0069] discloses DRAS sends requests to configuration module, in response to the requests DRAS receives configuration information which includes a host identifier, VM identifier, identifiers of particular volumes where VMs are executed, etc.  [0070] [Fig. 6] discloses host locations of VMs.  VMs 600A-D are placed on host 110A, VMs 600E-600H are placed on host 110C, and VM 6001 is placed on host 110F.  In this example, identifiers of VMs 600A-6001 are VM1-VM9, respectively.  [0085] [Fig. 10] discloses table may include [store] a host ID for identifying a host and a VM ID for identifying a VM.  The table indicates relationship between VMs and the hosts where the VMs are running.  DRAS may create this table by accessing configuration module.  Also see [0037-0038]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of identifying VM IDs and host IDs [VM locations] and creating [storing] a table which indicates relationship between VMs and hosts where the 
As discussed above, the combination of Conover and Ota discloses sending/transferring requests and in response to the requests receiving identifier/locations of the VMs (e.g. Ota; [0069] discloses DRAS sends request to configuration module, in response to the request DRAS receives configuration information which includes a host identifier and VM identifier.  [0070] [Fig. 6] discloses host locations of VMs.  VMs 600A-D are placed on host 110A, VMs 600E-600H are placed on host 110C, and VM 6001 is placed on host 110F.  In this example, identifiers of VMs 600A-6001 are VM1-VM9, respectively.  [0085] [Fig. 10] discloses table may include [store] a host ID for identifying a host and a VM ID for identifying a VM.  The table indicates relationship between VMs and the hosts where the VMs are running.  DRAS may create this table by accessing configuration module.  Also see [0037-0038].  [0113] discloses updating the table based on updated configuration information when VM is moved.), but the combination does not expressly disclose at periodic intervals, transferring location requests.
However, Kashyap discloses at periodic intervals, transferring location requests to identify locations of one or more virtual machines (e.g. Kashyap; [Claims 1 and 4] discloses polling [location request] the endpoint/VMs at predetermined interval to determine the network address [location] and network port for the virtual machine.  [Col. 6, lines 7-10] discloses polling the endpoint at various intervals to obtain the IP address associated with the endpoint/VM.  Thus, Kashyap expressly discloses transferring location requests to identify locations of VMs at periodic interval by polling the endpoint at various intervals.  Also see [Col. 6, lines 31-49]).


The combination of Conover, Ota and Kashyap does not expressly disclose wherein the locations comprise at least a hypervisor identifier for a hypervisor associated with each of the one or more virtual machines.
However, Furusawa discloses wherein the one or more virtual machine execute across a plurality of hypervisors managed by the hypervisor management service (e.g. Furusawa; [Fig. 3 and related description] discloses executing VMs (209a-e) across a plurality of hypervisors (207a-d).); and wherein the locations comprise at least a hypervisor identifier for a hypervisor associated with each of the one or more virtual machines (e.g. Furusawa; [Fig. 6] [0045] discloses record includes the fields for the hypervisor IP address [hypervisor identifier] associated with virtual machine ID.  Also see Figs. 7, 11, 20-21 and related description.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of recording/providing a hypervisor IP address [identifier] associated with VMs as taught by Furusawa into the combination of Conover, Ota 

As per claim 2, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 1 [See rejection to claim 1 above], Ota further discloses wherein the locations of the one or more virtual machines each comprise a virtual machine identifier associated with a host identifier (e.g. Ota; [0069-0070] [Fig. 6] [0085] [Fig. 10] discloses VM ID associated with a host ID.). 

As per claim 3, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 1 [See rejection to claim 1 above], Conover further discloses wherein the volume action request comprises a volume attach request to attach one or more volumes to the first virtual machine (e.g. Conover; [Abstract] [0004] discloses determining selected storage volumes to be attached to the VM based on a request generated by the virtual agent in response to the event, and dynamically attaching the selected storage volumes to the VM.  Also see [0011] [0016-0017] [0028] [0031] [0033-0034].). 

As per claim 4, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 3 [See rejection to claim 3 above], Conover further discloses wherein the one or more volumes comprise one or more application volumes containing at least one application (e.g. Conover; [Fig. 1] discloses Application Storage Volume (160) containing application (162).  [0013-0014] discloses application storage volume includes one or more applications.  Also see [0018-0019].). 

As per claim 5, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 1 [See rejection to claim 1 above], Conover further discloses wherein the volume action request comprises a volume detach request to detach one or more volumes from the first virtual machine (e.g. Conover; [0014] discloses detaching application storage volume from the VM.  [0016] discloses request to detach application storage volume from a VM.  Also see [0032] [0039].). 

As per claim 6, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 5 [See rejection to claim 5 above], Conover further discloses wherein the one or more volumes comprise one or more application volumes containing at least one application (e.g. Conover; [Fig. 1] discloses Application Storage Volume (160) containing application (162).  [0013-0014] discloses application storage volume includes one or more applications.  Also see [0018-0019].). 

As per claim 7, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 1 [See rejection to claim 1 above], further comprising: identifying a second volume action request for a second virtual machine; and directing the second volume action request to a hypervisor of the second virtual machine based on the locations in the location database (e.g. Conover; [0017] discloses a VM agent responding to the detection of an attach-triggering event.  Based on the detection of the event, volumes to be attached to the target VM are identified.  [0019] a hypervisor associated with a plurality of virtual machines attaches the application storage volume to selected virtual machines.  [0021] discloses VM agents contacts the VM manager to request the hypervisor to dynamically attach one or more volumes when certain conditions are met. [0025] discloses the VM manager can store information about the trigger event for a particular VM in a database.  [0031] [0033-0034] discloses VM manager selects storage volumes based on the attach-triggering event, the VM manager contacts the hypervisor and requests for the storage volumes to be attached to the virtual machine.  The VM manager could request storage volumes to be attached to appropriate VM by connecting to a virtual datacenter manager responsible for managing several hypervisors.  It is understood that the invention allows detecting plurality of volume action requests and directing the requests to a hypervisor associated with the appropriate VM.  [0031] specifically discloses the VM manager could request the storage volumes to be attached to the VM by connecting to a virtual datacenter manager responsible for managing several hypervisors.). 

As per claim 8, the combination of Conover, Ota, Kashyap and Furusawa discloses (Original) The method of claim 7 [See rejection to claim 7 above], Furusawa further discloses wherein the hypervisor of the first virtual machine comprises a different hypervisor than the hypervisor of the second virtual machine (e.g. Furusawa; [Fig. 3] discloses different .

As per claim 10, this is an apparatus claim having similar limitations as cited in method claims 1 and 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 2.

As per claim 11, the combination of Conover, Ota and Furusawa discloses (Original) The apparatus of claim 10 [See rejection to claim 1 above], Conover further discloses further comprising the processing circuitry (e.g. Conover; [0002] a physical host server running VMs.  [0023] VM manager resides on a physical computer.). 

As per claims 12-17, these are apparatus claims having similar limitations as cited in method claims 3-8, respectively.  Thus, claims 12-17 are also rejected under the same rationale as cited in the rejection of rejected claims 3-8, respectively.

As per claim 19, this is a system claim having similar limitations as cited in method claim 1.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

As per claim 20, this is a system claim having similar limitations as cited in method claims 3 or 5.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claims 3 and 5.

Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 of the remarks, with respect to independent claims 1, 10 and 19, that “the prior art does not describe or suggest “at periodic intervals, transferring location requests to a hypervisor management service to identify locations of one or more virtual machines, wherein the one or more virtual machines executes across a plurality of hypervisors managed by the hypervisor management service.”  
“The prior art does not teach or suggest at periodic intervals, transferring 
location requests to a hypervisor management service and storing the received locations of virtual machines in a database. Specifically, the Examiner uses Conover and Ota to teach providing location requests to the hypervisor management service, wherein Conover provides "VM manager 440 could indirectly request the storage volumes 412-416 and/or the application volumes 419A-419D to be attached to the virtual machine 420A by connecting to a virtual datacenter manager 450 responsible for managing several hypervisors (such as a VMware vCenter server" (Conover, paragraph 0031) and Ota provides "Configuration module 510 [on a host 110A] sends network interface configuration information, [wherein] The network interface configuration information of urce allocation server (DRAS) (representative of a hypervisor management service) to an individual host (Ota, paragraph 0069 and Figure 5). In other words, Conover provides a request to a datacenter manager to attach one or more volumes and Ota communicates requests from the DRAS to an individual host, whereas claim 1 provides that a request would be received by the hypervisor management service (DRAS) for the location information. 
Moreover, while the Examiner uses Kashyap to support the rejection, Kashyap uses a single hypervisor to request information from the virtual machines. Requesting information from an individual virtual machine is neither equivalent nor suggestive to sending location requests to a hypervisor management service for a plurality of hypervisors. Accordingly, based8 on the forgoing remarks, the prior art does not describe or suggest "at periodic intervals, transferring location requests to a hypervisor management service to identify locations of one or more virtual machines, wherein the one or more virtual machines execute across a plurality of hypervisors managed by the hypervisor management service," as recited by claim 1.

Examiner’s Response:
In response to applicant’s argument, the Examiner respectfully disagrees that combination of Conover, Ota, Kashyap and Furusawa does not disclose above features as recited in the independent claims 1, 10 and 19.  
Kashyap uses a single hypervisor to request information from the virtual machines.  Requesting information from an individual virtual machine is neither equivalent nor suggestive to sending location requests to hypervisor management service for a plurality of hypervisor…”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, Kashayp is merely relied upon to disclose transferring location requests to identify locations of one or more virtual machines at periodic intervals (e.g. Kashyap; [Claims 1 and 4] discloses polling [location request] the endpoint/VMs at predetermined interval to determine the network address [location] and network port for the virtual machine.  [Col. 6, lines 7-10] discloses polling the endpoint at various intervals to obtain the IP address associated with the endpoint/VM.  Thus, Kashyap expressly discloses transferring location requests to identify locations of VMs at periodic interval by polling the endpoint at various intervals.  Also see [Col. 6, lines 31-49]).  Kashyap discloses sending multiple location requests to identify locations of one or more virtual machines.  
Kashyap is not relied upon to disclose “sending location request to hypervisor management service, wherein the one or more virtual machines execute across a plurality of hypervisor managed by the hypervisor management service” as argued. 
Conover implies wherein the one or more virtual machines may execute across a plurality of hypervisors managed by the hypervisor management service (e.g. Conover; [0010] discloses Thus, Conover implies that one or more VMs may execute across a plurality of managed hypervisors.).
Furusawa is relied upon to expressly disclose wherein the one or more virtual machine execute across a plurality of hypervisors (e.g. Furusawa; [Fig. 3 and related description] discloses executing VMs (209a-e) across a plurality of hypervisors (207a-d).); and wherein the locations comprise at least a hypervisor identifier for a hypervisor associated with each of the one or more virtual machines (e.g. Furusawa; [Fig. 6] [0045] discloses record includes the fields for the hypervisor IP address [hypervisor identifier] associated with virtual machine ID.  Also see Figs. 7, 11, 20-21 and related description.).
Furthermore, Ota is relied upon to disclose transferring location requests to a hypervisor management service to identify locations of one or more virtual machines; and receiving, in response to the location requests, the locations of the one or more virtual machines and storing the locations in a location database (e.g. Ota; [0069] discloses DRAS sends requests to configuration module, in response to the requests DRAS receives configuration information which includes a host identifier, VM identifier, identifiers of particular volumes where VMs are executed, etc.  [0070] [Fig. 6] discloses host locations of VMs.  VMs 600A-D are placed on host 110A, VMs 600E-600H are placed on host 110C, and VM 6001 is placed on host 110F.  In this example, identifiers of VMs 600A-6001 are VM1-VM9, respectively.  [0085] [Fig. 10] discloses table may include [store] a host ID for identifying a host and a VM ID for identifying a VM.  The table indicates relationship between VMs and the hosts where the VMs Thus, Ota clearly discloses sending multiple location requests to identify locations of one or more virtual machines and storing the locations in a database.
Examiner acknowledges that Ota discloses sending multiple location requests to identify locations of one or more virtual machines but does not expressly disclose sending/transferring location requests at periodic intervals as claimed.  Therefore, Examiner introduces Kashyap to expressly disclose transferring location requests to identify locations of one or more virtual machines at periodic intervals. 
Examiner respectfully concludes that the combination of Conover, Ota, Kashyap and Furusawa discloses “at periodic intervals, transferring location requests to a hypervisor management service to identify locations of one or more virtual machines, wherein the one or more virtual machine execute across a plurality of hypervisor managed by the management service and storing the received locations in a database” as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196